DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claims 1-10, the prior art does not teach or suggest a method, comprising: positioning a substrate at a first rotation angle Φ1 in a path of a beam, the beam configured to be projected to a surface of the substrate at a beam angle ϑ relative to a surface normal of the substrate, the substrate having a patterned resist formed thereover, the patterned resist comprising: two or more resist structures, each of the resist structures having a width; and one or more gaps, each of the gaps defined by adjacent resist structures and having a linewidth defined by the adjacent resist structures; etching the substrate positioned at the first rotation angle Φ1 with the beam; rotating the substrate to a second rotation angle Φ2 and etching sidewalls of the resist structures oriented toward the beam such that the width of the resist structures decreases and the linewidth of the gaps increases; rotating the substrate to the first rotation angle Φ1 and etching the substrate at the first rotation angle Φ1 with the beam; and forming two or more optical device structures in the substrate, the forming the optical device structures comprising: repeating the rotating the substrate to the second rotation angle Φ2 and the etching sidewalls of the resist structures with the beam, and the rotating the substrate to the first rotation angle Φ2 and the etching the substrate with the beam until the resist structures are removed or the linewidth of the gaps has a predetermined linewidth.  
As for claims 11-19, the prior art does not teach or suggest a method, comprising: positioning a substrate at a first rotation angle Φ1 in a path of a beam, the beam configured to be projected to a surface of the substrate at a beam angle ϑ relative to a surface normal of the substrate, the substrate having a device layer disposed thereon and a patterned resist formed on the device layer, the patterned resist comprising: two or more resist structures, each of the resist structures having a width; and one or more gaps, each of the gaps defined by adjacent resist structures and having a linewidth defined by the adjacent resist structures; etching the device layer with the substrate positioned at the first rotation angle Φ1 with the beam; rotating the substrate to a second rotation angle Φ2 and etching sidewalls of the resist structures oriented toward the beam such that the width of the resist structures decreases and the linewidth of the gaps increases; rotating the substrate to the first rotation angle Φ1 and etching the device layer at the first rotation angle Φ1 with the beam; and forming two or more optical device structures in the device layer, the forming the optical device structures comprising: repeating the rotating the substrate to the second rotation angle Φ2 and the etching sidewalls of the resist structures with the beam and rotating the substrate to the first rotation angle Φ1 and the etching the device layer with the beam until the resist structures are removed or the linewidth of the gaps has a predetermined linewidth.  
As for claim 20, the prior art does not teach or suggest a method, comprising: positioning a substrate at a first rotation angle Φ1 in a path of a beam, the beam configured to be projected to a surface of the substrate at a beam angle ϑ relative to a surface normal of the substrate, the substrate having a patterned resist formed thereover, the patterned resist comprising: two or more resist structures, each of the resist structures having a width; and one or more gaps, each of the gaps defined by adjacent resist structures and having a linewidth defined by the adjacent resist structures, wherein: the substrate is etched by the beam generated by a substrate etch chemistry; and the resist structures are etched by the beam generated by a resist etch chemistry different than the substrate etch chemistry; etching the substrate positioned at the first rotation angle Φ1 with the beam generated by the substrate etch chemistry; rotating the substrate to a second rotation angle Φ2 and etching sidewalls of the resist structures with the beam at the beam angle 0, the beam generated by the resist etch chemistry etching sidewalls of resist structures oriented toward the beam such that the width of the resist structures decreases and the linewidth of the gaps increases; rotating the substrate to the first rotation angle Φ1 and etching the substrate at the first rotation angle Φ1 with the beam generated by the substrate etch chemistry; and forming two or more optical device structures in the substrate, the forming the optical device structures comprising: repeating the rotating the substrate to the second rotation angle Φ2 and the etching sidewalls of the resist structures with the beam generated by the resist etch chemistry, and rotating the substrate to the first rotation angle Φ1 and the etching the substrate with the beam generated by the substrate etch chemistry until the resist structures are removed or the linewidth of the gaps has a predetermined linewidth.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Godet et al. (2020/0004029)
Moriya et al. (2009/0289205)
Amako et al. (2009/0170038)
Lee et al. (2007/0238031)
Mikolas (2004/0005769)
Chiba (2001/0055826)
Gaylord et al. (5,007,708)
Whitney (4,936,665)
Veldkamp et al. (4,846,552)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        6/16/2022